DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 18 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 03/24/2021)

With respect to claim 1 the prior art discloses A photoelectric conversion device comprising: 
a plurality of pixels which are disposed in a plurality of columns; 
a plurality of holding circuits which are disposed so as to correspond to the columns in which the plurality of pixels are disposed and hold digital signals corresponding to outputs of the pixels; 
a first signal transfer unit group having a plurality of signal transfer units which transfer digital signals from a first holding circuit group which is part of the plurality of 
a second signal transfer unit group having a plurality of signal transfer units which transfer digital signals from a second holding circuit group which is another part of the plurality of holding circuits and has two or more of the holding circuits.

Prior art Nitta et al US 7,800,526 teaches a method of sending imager signals to a dual horizontal scanning circuit where noise, current, and power are not increased. However, the prior art does not teach or fairly suggest and a plurality of common output lines which include a first common output line to which digital signals are transferred from the first signal transfer unit group and a second common output line to which digital signals are transferred from the second signal transfer unit group, 
wherein each of the plurality of signal transfer units is capable of transiting to a first state and a second state in which current consumption is less than current consumption in the first state, 
and, in a predetermined period, a number of the signal transfer units in the second state increases in the first signal transfer unit group and a number of the signal transfer units in the second state decreases in the second signal transfer unit group.

Dependent claims 2 – 18 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MARK T MONK/Primary Examiner, Art Unit 2696